KEITH, Justice,
dissenting.
Since I would affirm the judgment in its entirety, I respectfully dissent. I decline to join an opinion which reverses a judgment of a trial court which, at the time it was entered, was a correct judgment. The operative dates are those set out in the margin.1 I admit, as indeed I must, that the “no duty” concept had been severely wounded before Parker; but it had not yet suffered the final indignity of public execution; while not robust, it had not then been buried. I express no sorrow or regret at the interment of the doctrine, even though I was instrumental in its birth nearly a quarter century ago. McKee v. Patterson, 153 Tex. 517, 271 S.W.2d 391 (1954).
Chief Justice Greenhill, speaking for the court in Abalos v. Oil Development Co. of Texas, 544 S.W.2d 627, 631 (fn. 2) (Tex.1976), used this language to explain the holding:
“The defense of volenti, a voluntary assumption of the risk in the ordinary negligence case, was abolished. Farley v. *848M M Cattle Co., 529 S.W.2d 751 (Tex.1975). The court, however, was careful to state that ‘henceforth in the trial of all actions based on negligence, volenti . will no longer be treated as an issue.’ 529 S.W.2d at 758. This case was tried and decided by the Court of Civil Appeals before Farley. Farley did not speak to ‘no duty.’ Neither does this opinion deal with the ‘no duty’ concept as it relates to ‘open and obvious’ danger which would have been related to the concept of assumption of the risk. We do not reach that question. See Lower Neches Valley Authority v. Murphy, 536 S.W.2d 561 (Tex.1976).” (emphasis supplied)2
Indeed, Justice Pope, the author of Parker, filed a lengthy and scholarly opinion in Abalos wherein he discussed the “no duty” doctrine in detail and the myriad of confusing cases following McKee v. Patterson (544 S.W.2d at 635-638). While he concurred with the majority (with only Justices Reav-ley and Johnson dissenting), the future author of Parker did not suggest that the “no duty” doctrine had been abolished in Farley; he reserved that enjoyable duty for another day and these are the words he used in Parker:
“ We now expressly abolish the so-called no-duty concept in this case and, as expressed in Farley, ‘henceforth in the trial of all actions based on negligence . . (565 S.W.2d at 517, emphasis supplied)3
Yet, the majority, dogmatically asserting “ ‘no duty’ was completely abolished in Farley”, neglects to note that Farley did not speak to the concept of “no duty”. I disagree since it clearly appears from the quotations set out earlier that the doctrine of “no duty”, as applied to the type of case under review, was not abolished until Parker was written; and, as applied to this case, it was made to operate prospectively— “henceforth”.
The case presently under review had been tried and judgment entered long before Justice Pope wrote the language found on page 517. Indeed, jurisdiction of this case had already been vested in this court. There was no “trial” of this cause after the enunciation of the rule in Parker — only an appeal of an earlier judgment.
The operative word in both Farley (which did not abolish the “no duty” concept) and Parker (which did) is “henceforth” and the dictionaries are unanimous in attributing a prospective operative effect to the word. See, e. g., American Heritage Dictionary of the English Language (1969): “From this time forth; from now on.” Other similar definitions are to be found in the margin.4
I would apply — and unhesitatingly so— the rule laid down in both Farley and Parker — to trials held after the announcement of the decision in each case. However, I decline to apply such rules retroactively and thereby reverse a case because there has been a change in the rule after the appeal had been perfected. To argue such a position, it seems to me, detracts from the orderly development of the case law which should, I submit, operate prospectively as to all cases other than the one which makes the change in the law. See the discussion by the present Chief Justice concurring in Watkins v. Southcrest Baptist Church, 399 S.W.2d 530, 536 (Tex.1966). See and compare Hendrix v. Jones-Lake Construction Company, 570 S.W.2d 546 (Tex.Civ.App.—*849Corpus Christi 1978) (1978, not yet reported, writ history unknown).
In the annotation “Overruling Decision— Application”, 10 A.L.RM 1371, 1382 (1966), it is said that Texas is committed to the traditional theory of unlimited retroactive operation of the new decision, citing Storrie v. Cortes, 90 Tex. 283, 38 S.W. 154 (1896). But, in Parker and other cases [see, e. g., Farley, supra, and Bounds v. Caudle, 560 S.W .2d 925, 927 (Tex.1977)], the newly announced rule was given prospective operation only. There is much to be said for such an approach to the discharge of the judicial function. See T. Currier, “Prospective Overruling”, 51 Virginia L.Rev. 201, 205, et seq. (1965).
I decline to join in the reversal of a judgment which was errorless when signed and correct when this Court acquired jurisdiction of the case.

. Plaintiff was injured on May 1, 1974; the charge was submitted to the jury on September 26, 1977, and the verdict returned the following day; judgment was entered on the verdict on December 14, 1977; the appeal bond was filed on February 6, 1978; and the opinion in Parker v. Highland Park, Inc., 565 S.W.2d 512 (Tex.1978), was handed down on February 8, 1978, with motion for rehearing being overruled on March 15, 1978. The transcript of the record in this case was filed in our court on March 6, 1978.


. In footnote 3 on the same page, the Chief Justice made it clear that the majority had not agreed to abolish the “no duty” doctrine at least up to that date, saying, “And again, we are not talking about negating ‘no duty’ in the concept of the assumed risk cases such as Halepeska v. Callihan Interests, Inc., 371 S.W.2d 368 (Tex.1963).”


. Justice Pope, writing in Parker (at 517, fn. 2), reiterated his position, saying: “We therefore hold that for this trial, and henceforth in the trial of all actions based on negligence . voluntary assumption of risk . . will no longer be treated as an issue. . Farley, supra . . . (emphasis supplied)


.The Random House Dictionary of the English Language (Unabridged Ed. 1966): “from now on; from this point forward.”
Oxford English Dictionary, Vol. 5, Part I (1901): “From this time forth; from now onwards.”
Webster’s Third New International Dictionary (Merriam-Webster 1967): “from this point on.”